For media inquiries: For investor relations inquiries: Meredith J. Ching Suzy P. Hollinger mching@abinc.com shollinger@abinc.com FOR RELEASE: 4:00 P.M. EASTERN STANDARD TIME Thursday, February 3, 2011 ALEXANDER & BALDWIN, INC. REPORTS 2$92.1 MILLION · Matson China Service and Hawaiian Commercial & Sugar Co. lead improved performance · Real Estate Sales profit increased by $11 million · Key investments made in Transportation and Real Estate in 2010 HONOLULU (February 3, 2011) - Alexander & Baldwin, Inc. (NYSE:ALEX) today reported that net income for 2010 was $92.1 million, or $2.22 per diluted share. Net income for 2009 was $44.2 million, or $1.08 per diluted share. Revenue for 2010 was $1.6 billion, compared to revenue of $1.4 billion for 2009. Net income for the fourth quarter of 2010 was $20.2 million, or $0.48 per diluted share. Net income in the fourth quarter of 2009 was $20.1 million, or $0.49 per diluted share. Revenue for the fourth quarter of 2010 was $461.4 million, compared to revenue of $362.9 million in the same period of 2009. “A&B’s earnings for 2010 rebounded from 2009, driven principally by Matson’s strong performance in China, a considerable turnaround in Agribusiness, and increased gains from sales of improved properties. Equally important were investments made in Transportation and Real Estate in 2010, including the start up of a second China to Long Beach service and continued investment in our real estate development pipeline,” said Stanley M. Kuriyama, A&B president and chief executive officer. “We ed sales, of certain lands and buildings that are material and have separately identifiable earnings and cash flows. Industry Segment Data, Net Income (Condensed) (In Millions, Except Per Share Amounts, Unaudited) Three Months Ended Year Ended December 31, December 31, Revenue: Transportation Ocean Transportation $ Logistics Services Real Estate Leasing Sales Less Amounts Reported In Discontinued Operations ) Agribusiness Reconciling Items ) Total Revenue $ Operating Profit, Net Income: Transportation Ocean Transportation $ Logistics Services Real Estate Leasing Sales Less Amounts Reported In Discontinued Operations ) Agribusiness ) ) Total Operating Profit Interest Expense ) General Corporate Expenses ) Income From Continuing Operations Before Income Taxes Income Taxes Income From Continuing Operations Income from Discontinued Operations Net Income $ Basic Earnings Per Share, Continuing Operations $ Basic Earnings Per Share, Net Income $ Diluted Earnings Per Share, Continuing Operations $ Diluted Earnings Per Share, Net Income $ Basic Weighted Average Shares Outstanding Diluted Weighted Average Shares Outstanding Consolidated Balance Sheets (Condensed) (In Millions, Unaudited) December 31, December 31, ASSETS Current Assets $ $ Investments in Affiliates Real Estate Developments 88 Property, Net Other Assets Total $ $ LIABILITIES & EQUITY Current Liabilities $ $ Long-Term Debt, Non-Current Portion Employee Benefit Plans Other Long-Term Liabilities 54 48 Deferred Income Taxes Shareholders’ Equity Total $ $
